COLE, Circuit Judge,
dissenting.
The officers in this case violated Johnson’s Fourth Amendment rights by entering his home without a warrant or permission. The majority concludes that this entry was justified by exigent circumstances. But such a conclusion is not supported by the law or the facts of this case.
*369The officers knew the following things: That discharging firearms into the air is common, albeit dangerous and illegal, on the Fourth of July, and that they had had various other such incidents reported that day; that a neighbor had reported a man firing a shotgun into the air from his porch; that the neighbor reported both that the man lived at the house and that there were children who lived there; that Officer Bauer saw Johnson fire the gun into the air; that Officer Bauer heard Johnson to “say ‘police’ or something to that effect” before retreating into the house; and that discharge of a firearm within city limits is a misdemeanor city ordinance violation.
The officers certainly could have arrested Johnson even without a warrant because one of the officers had observed Johnson violate the misdemeanor city ordinance. Yet this alone does not sanction the officers’ warrantless entry into Johnson’s home.1
The majority first asserts that the police’s subsequent entry was justified by “hot pursuit.” This exception to the Fourth Amendment arose in Warden v. Hayden, 387 U.S. 294, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967). In Hayden, “[t]he police were informed that an armed robbery had taken place, and that the suspect had entered 2111 Cocoa Lane less than five minutes before they reached it.” Id. at 299. The Supreme Court held that “[t]he Fourth Amendment does not require police officers to delay the course of an investigation if to do so would gravely endanger their lives or the lives of others.” Id. The majority also suggests that this case falls under Minnesota v. Olson, 495 U.S. 91, 100, 110 S.Ct. 1684, 109 L.Ed.2d 85 (1990), which recognized that danger to police or others can be an exigent circumstance, even when pursuit is not hot.
There is a key, material difference between Hayden and the present case: here, the police knew that Johnson lived at the house. In Hayden, all that the officers knew was that an armed robbery suspect had fled into a house. It was reasonable for them to fear that the home he had entered was not his own, and that an individual fleeing the police into another’s home after committing a felony posed a threat to the occupants of that home. In this case, however, the home that Johnson entered was his own, and the police knew this. Contrariwise, the majority states that “the officers did not know whether the man lived at the house.” Maj. Op. at 368. However, although Officer Cobb stated on direct examination that they did not know whether Johnson lived at the house, his memory was refreshed on cross-examination by a transcript from the police dispatch, in which the dispatcher had informed the officers that the man firing his gun lived at the house. Thus the officers did know, as Officer Cobb acknowledged, that Johnson lived at the house.
The officers’ knowledge that Johnson lived at the house is crucial to this case because the permissibility of the police *370entry depends on the reasonableness of their determination that an emergency existed, sufficient to excuse the normal requirements of the Fourth Amendment. Both of the emergency rationales relied upon by the majority in justifying the war-rantless entry depend upon it being reasonable for the police to conclude that Johnson posed a danger to the occupants of his home. However, such a conclusion was not reasonable. What the officers saw was a man fire a shot into the air — not at anyone or anything — from his own front porch, and retreat inside when he saw a police officer — but, notably, before the police attempted to arrest him. On this basis alone, the officers concluded that Johnson posed such a danger to his family that an exigent circumstance existed.
Yet, the City of Grand Rapids only considers firing a gun in the air to be a misdemeanor, and the State of Michigan does not criminalize this conduct at all. Thus, based on non-felonious conduct directed at neither person nor property, the police concluded that Johnson was an imminent threat to his family once he reentered his home. The unreasonableness of this conclusion is exacerbated by the fact that the officers knew that it was the Fourth of July; knew that discharging firearms into the air on that day is a (dangerous and illegal) tradition; and knew that various other individuals had engaged in the same conduct on that day. While the fact that it was the Fourth of July in no way excuses Johnson’s misde-meanant conduct, it makes it even less reasonable for the police to conclude that because he committed the misdemeanor of firing a gun into the air he posed some threat to his family inside the home.
Firing the gun in the air was undoubtedly reckless and showed a disregard for the safety of potential passers-by, but it is a significant leap to conclude, from the fact that Johnson would act recklessly, that he intended to harm his family or the police. The specific reckless conduct (firing the gun in the air) would not have recurred once Johnson entered the house (and if he exited to do it again, the police could simply have arrested him). That Johnson might commit other dangerous, deadly, or deranged behavior once in his home is pure conjecture, and the mere existential possibility that Johnson could have done anything imaginable is not enough to support the warrantless violation of his home.
Thus, it was not reasonable, as the majority concludes, for the officers to determine on this basis alone that Johnson posed an emergency threat to his family, such that the officers were excused from the normal requirement of obtaining a warrant, which they presumably could have acquired, before entering his home. Exigent circumstances did not justify the warrantless entry into the home, and the entry therefore violated the Fourth Amendment.
Because I conclude that the warrantless entry into Johnson’s home violated the Fourth Amendment, I would affirm the district court’s suppression of the gun as evidence. Further, since I believe that the entry into the home was unconstitutional, I would not reach the issue of the validity of the scope of the protective sweep. I respectfully dissent.

. The majority suggests that the district court "initially concluded that the warrantless entry was justified.” Maj. Op. at 365. This simply is not so. The district court specifically refrained from ruling on the validity of the warrantless entry, suppressing the gun on other grounds. The district court, in grappling with the question before declining to rule upon it, unexceptionally noted that the officers "had the right to pursue the individúal to reasonably ascertain who it was and make an arrest for the misdemeanor committed in their presence.” It is absolutely true that the officers could have arrested Johnson or that they could have pursed him within the confines of the Fourth Amendment. But the district court’s statement says nothing about the police’s ability to pursue him once he had entered into his own home, and the district court made no ruling on the matter.